Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javidi (US 9,232,211) in view of Lee (English translation of 10-1614121 cited by applicant).


As to claim 1, Javidi discloses a method of reconstructing an integral image based on computational integral imaging reconstruction (CIIR), the method comprising:
 	magnifying each elemental image in elemental image array (EIA) according to an adjustable magnification factor (col. 4, lines 64-67); 
 	overlapping the magnified elemental images with an overlapping number that is adjusted according to the adjustable magnification factor (col. 5, lines 3-5); and 
 	normalizing the overlapping elemental images to generate a reconstructed image (col. 5, lines 7-9, 17-23).
	Javidi is silent on determining a crop ratio of an original elemental image array (EIA); cropping each elemental image in the original EIA according to the determined crop ratio to generate a cropped and translated EIA.
	Lee teaches on determining a crop ratio of an original elemental image array (EIA) (fig. 3, para. 0041); cropping each elemental image in the original EIA according to the determined crop ratio to generate a cropped and translated EIA (fig. 3, 0047, 0052).
	It would have been obvious to one of ordinary skill in the art to replace each elemental image in Javidi with the cropped and translated EIA using the crop ratio as taught by Lee since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
	As to claim 2, the combination of Javidi and Lee discloses the method of claim 1, wherein the determining of the crop ratio includes determining the crop ratio so that a reconstruction location (z) of the original EIA is identical to a reconstruction location (z) of the cropped and translated EIA, wherein the reconstruction location (z) represents a depth between a virtual pinhole and a reconstruction image 
	As to claim 3, the combination of Javidi and Lee discloses the method of claim 1, wherein the determining of the crop ratio includes determining the crop ratio according to a reconstruction location (z) of the reconstructed image and the adjustable magnification factor (Javidi, fig. 3, col. 5, lines 14-48; Lee, fig. 3, para. 0052-0054).
	As to claim 4, the combination of Javidi and Lee discloses the method of claim 1, wherein the generating of the cropped and translated EIA includes: cropping each elemental image in the original EIA with the determined crop ratio (Lee, fig. 3, para. 0047, 0052-0054); and translating the cropped elemental images to generate the cropped and translated EIA (Lee, fig. 3, para. 0047, 0052-0054) .
	As to claim 5, the combination of Javidi and Lee discloses the method of claim 1, wherein the overlapping includes overlapping the magnified elemental images with the overlapping number identical to the adjustable magnification factor (Javidi, figs. 3, 4, col. 5, lines 6-48; Lee, fig. 3, para. 0052-0054).
As to claim 6, the combination of Javidi and Lee discloses the method of claim 1, wherein, in the generating of the reconstructed image, the reconstructed image is a four-dimensional (4D) image reconstructed on a 4D coordinate system having x, y, and z axes and an additional k axis corresponding to the adjustable magnification factor (Javidi, figs. 3, 4, col. 5, lines 6-48; Lee, fig. 3, para. 0052-0054; e.g., Javidi, fig. 3 show 3D image reconstructed from x, y, z axes; cropped size determination in Lee inherently adds additional dimensional to the reconstructed image).
As to claims 8-16, these claims recite features similar to features recited in claims 1-6.  Therefore, they are rejected for reasons similar to those discussed above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javidi (US 9,232,211) in view of Lee (English translation of 10-1614121 cited by applicant) and further in view of Georgiev (US 8,189,089).
As to claim 7, the combination of Javidi and Lee is silent on wherein the adjustable magnification factor (k) includes a plurality of integers that are not fixed.
	Georgiev teaches wherein the adjustable magnification factor includes a plurality of integers that are not fixed (col. 18, lines 5-14, col. 21, lines 14-19, col. 22, lines 24-33; e.g. variable cropped size relates to adjustable magnification factor).
It would have been obvious to one of ordinary skill in the art to the cropped size in the combination of Javidi and Lee with the variable cropped size as taught by Georgiev since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHUOC TRAN/Primary Examiner, Art Unit 2668